Citation Nr: 1644191	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  13-00 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.321, 3.326(a) (2015).

When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.   

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Veteran has not identified any additional outstanding records.  The Veteran was afforded VA examinations in July 2010 and September 2012.  

In a September 2016 brief, the Veteran's representative stated that the Veteran's last VA examination was conducted four years ago.  The representative contended that with the possible volatile nature of psychiatric conditions, it's very plausible his condition could have worsened since this exam.  It was argued this case must be remanded for a new exam and all treatment records pertaining to his PTSD.  In Palczewski v. Nicholson, the Court made it clear that the submission of new evidence, or an allegation that a disability has worsened, between the date of the RO's decision and the Board's review of that decision, may require a new medical examination, but that the "mere passage of time between those events does not."  21 Vet. App. 174, 182 (2007).  The Board finds that the statement that the Veteran last had an examination 4 years ago, without any evidence such as increased medication or treatment, is not enough to trigger VA's duty to assist to provide a new VA examination.  Additionally, the unsupported statement that it is 
plausible" the psychiatric disorder worsen is too generic to show a worsening of his psychiatric symptoms.  Further, it has not been specifically identify what records where outstanding or for what time frame.  38 C.F.R. § 3.159(c)(2)(i).  Based on the foregoing, the Board finds that a remand for a new examination and records is not necessary.

Otherwise, the examiners have provided medical opinions considering the Veteran's prior medical history, lay statements, and described the disability with sufficient detail so that the claim could be fully evaluated.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates that rating criteria; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In determing the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27.

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazques-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5).  See Mauerhan v. Principi, 
16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for a 30 percent rating are:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as; depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

The criteria for a 50 percent rating are:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for 70 percent rating are:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The criteria for 100 percent rating are:  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The nomenclature employed in the rating schedule is based upon the DSM-5.  38 C.F.R. § 4.130.  The earlier DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero to 100 percent, representing the psychological, social and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside of the context of the entire record. Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited to solely whether a veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of the Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

Analysis

Based on the evidence, the Board finds that the criteria for an initial rating in excess of 30 percent for PTSD symptoms have not been met.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The evidence of record shows that the Veteran's PTSD symptoms have caused occupational and social impairment with occasional decrease in work efficiency but not reduced reliability and productivity due to PTSD symptoms.  Private treatment records from October 2008 and VA treatment records from June 2009 to September 2009 reveal that the Veteran's PTSD symptoms were primarily nightmares, flashbacks, difficulty sleeping, irritability, anger, depression, hypervigilance, low self-esteem, and anxiety.  
In October 2008, the Veteran sought help for his PTSD symptoms at a private facility and described himself as being at war with the world and losing.  He was having reoccurring dreams about his military experiences, episodes of anger, depression, and he was afraid to go to sleep.  The examiner recorded that the Veteran was alert, oriented, cooperative, appropriately dressed, and that his memory appeared to be intact.  There were no issues annotated in regards to concentration or focus, and the Veteran's intellect was estimated as being average.  Furthermore, there were no indications or assertions by the Veteran of delusions, hallucinations or suicidal ideations.  The Veteran even reported that he enjoyed being around his family where he could talk, drink, eat and watch TV.

During VA treatment in September 2009, the Veteran reported having increased difficulty with sleeping, agitation and irritability.   He asserted that after the military "things went crazy for me," he began to drink heavily, have nightmares, and difficulty with social interactions.  The examiner recorded that the Veteran's behavior was socially appropriate; his speech was clear goal directed and logical; and the Veteran denied suicidal or homicidal ideations.  

Further VA treatment in May 2010 annotated that the Veteran was feeling helpless, agitated, had difficulty completing tasks, poor concentration, anxiety, and anger.  Notably, the examiner stated the Veteran was visibly depressed, but the Veteran stated that he worried about someone taking care of his mother if he were gone; therefore he did not have suicidal ideations.

In July 2010, the Veteran was afforded a VA examination in regards to his PTSD condition.  The examiner recorded that the Veteran did not display any notable symptomatology in regards to psychomotor, speech, mood, attention, delusions, or hallucinations.  The examiner outlined the Veteran's symptoms, to include ones such as frequent nightmares/intrusive memories, hypervigilance, loss of interest in pleasurable activities, and distrust of others.  The symptoms were considered present since the Veteran returned from Desert Storm.  Subsequently, after the examination the RO granted a PTSD rating of 30 percent, effective August 20, 2008.

The Veteran applied for Social Security Disability (SSD) in March 2011 based on his PTSD disability and was denied.  Records associated with the SSD claim included records while the Veteran was incarcerated in February 2008 and April 2011.  See March 2011 Social Security Disability Application.   Notably in his April 2011 intake examination the Veteran reported multiple DUIs and battery charges.  He continued to assert difficulty with sleeping, irritability, hypervigilance and exaggerated startle response.  The SSD application also included VA Treatment records from a private care facility that the Veteran sought help for his PTSD in November 2008.  After reviewing all the records it was determined that the Veteran was able to obtain gainful employment, thus his SSD application was denied.

Following his release in April 2011, the Veteran asserted at a VA appointment that he continued to have distressing dreams three times a week.  He shared that he avoided people and places that reminded him of his military service such as deep sea fishing, guns, water, and hospitals.  Moreover, the Veteran described diminished interest in activities he used to enjoy and described himself as being detached from others.  The treatment records note that the Veteran enrolled in an eight week PTSD intensive outpatient program provided by the VA to deal with his PTSD symptoms.  Additionally, the Veteran reported that his mother had moved in and that he was her primary caregiver.  Also living in the house was the Veteran's girlfriend and her three children.  Socially, the Veteran described having a "perfect" relationship with his father and he described his sister as "loving".  He reported that his activities were exercise, church, cooking and basketball.  With regards to work at this time the Veteran was working as janitor part-time at a fitness center.  He had held the job for approximately a year.  

The Veteran was afforded another VA examination in regards to his PTSD in September 2012.  At this examination, he reported symptoms of anxiety, irritation, mood swings, and ongoing nightmares.  He was still taking care of his mother and was working part-time as a janitor.  The Veteran exhibited no delusions or suicidal ideations.  Additionally, his legal history was detailed in the examination report and the Veteran had multiple arrests between 1998 and 2005 for DUI, battery enticing a child for indecent purposes, and receiving stolen property.  He described the Veteran's ongoing symptoms as persistent and without significant periods of remission.  The examiner recorded symptoms of depressed mood, anxiety, and suspiciousness.  He further commented that the Veteran's PTSD was exacerbated by his underlying personality disorder which caused his mood dysregulation, poor interpersonal functioning and lack of impulse control.  Lastly, he asserted that the Veteran's symptoms provided occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran's symptoms were controlled by medication.

Based on the totality of the relevant evidence, the Board finds that the Veteran's service-connected PTSD symptoms are more nearly approximated by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks - the 30 percent criteria.  As detailed above, the Veteran functions at a level where he has provided on-going care for his mother, been able to obtain employment if only on a part-time basis, and continued to have manageable relationships with family members and his girlfriend.  He has not exhibited symptomatology warranting a 50 percent disability rating such as panic attacks, difficulty understanding complex commands, memory loss, or difficulty in establishing and maintaining effective work and social relationships.  To the contrary, the Veteran is the primary care giver for his mother and has a "perfect" relationship with his father as well as a loving relationship with his sister.  

The Board notes that the Veteran has had several arrests; however his overall disability picture does not meet a higher rating criteria.  The criteria for 70 or 
100 percent both reflect severe impairments in regards to occupational and social categories, specifically for such issues as suicidal ideations.  The Veteran has expressed clearly that he has no suicidal plans because of the impact his death would have on his mother.  In addition, the Veteran has not expressed symptoms such as hallucinations or delusions.  As such, the PTSD symptoms do not warrant a rating in excess of 30 percent disabling.  The Veteran's PTSD symptoms have been of generally the same level of disability therefore staged ratings are not necessary.  See Fenderson, 12 Vet. App. at 126-127.  The Board notes that the Veteran did receive a 100 rating from April 2011 to July 2011 for inpatient treatment.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a Veteran's life.  The Veteran's symptoms, to include depressed mood, anxiety, hypervigilance, frequent nightmares, and suspiciousness have been contemplated by the rating criteria is sufficient to rate the Veteran's disability picture.  Additionally, the Board find finds that referral for extraschedular consideration on a collective basis is not warranted because it has not been argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

In sum, the preponderance of the evidence does not show a disability picture commensurate with the next higher 50 percent disability rating.  Therefore, reasonable doubt does not arise, and the claim for an initial rating in excess of 
30 percent for PTSD is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial disability rating in excess of 30 percent is denied.  



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


